Citation Nr: 0516409	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-44 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 1965 rating decision to reduce a disability 
evaluation, without reduction in compensation payable, from 
50 percent to 30 percent, for service-connected traumatic 
brain disease manifested by borderline EEG and epileptic 
equivalent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from February 1945 to May 1948, 
and from August 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Milwaukee, Wisconsin.  The November 2004 RO found 
no CUE in a September 1965 RO rating decision to reduce an 
evaluation, from 50 percent to 30 percent disabling, for the 
veteran's service-connected traumatic brain disease.  

In May 2005, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 
20.900(c) (2004).  


FINDINGS OF FACT

1.  A September 1965 rating decision to reduce a disability 
evaluation, from 50 percent to 30 percent, for service-
connected traumatic brain disease resulted in no reduction or 
discontinuance of compensation payments.  

2.  The appellant was notified of the September 1965 rating 
decision in a letter issued in October 1965 and did not 
appeal it.  

3.  The September 1965 rating decision to reduce a disability 
evaluation, from 50 percent to 30 percent, for service-
connected traumatic brain disease was supported by evidence 
then of record and was consistent with the law and 
regulations then in effect.  




CONCLUSION OF LAW

A September 1965 rating decision to reduce a disability 
evaluation, from 50 percent to 30 percent, for service-
connected traumatic brain disease was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a)(e) (1965); VAOPGCPREC 71-91.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties To Notify And Assist

VCAA is not applicable to requests for revision of a final 
decision based on CUE because that matter involves an inquiry 
based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001) (Ivers, J., 
concurring) (noting that, during oral argument in Holiday v. 
Principi, 14 Vet. App. 280 (2001), counsel for VA made ill-
advised concessions with respect to the broad applicability 
of VCAA).  Thus, the VCAA is not applicable to this case.  


Legal Criteria for CUE

The veteran asserts CUE in a September 1965 RO rating 
decision.  The veteran did not then appeal this determination 
after notice was issued to him in October 1965.  
Consequently, the September 1965 RO decision became final and 
may be revised only on a showing of clear and unmistakable 
error.  See 38 C.F.R. §§ 3.105(a), 20.302 (2005).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of clear and 
unmistakable error, the presumption is even stronger.  See 
Fugo v Brown, 6 Vet. App. 40, 44 (1993) (citing Martin v. 
Gray, 142 U.S. 236 (1891); Sullivan v. Blackburn, 804 F.2d. 
885 (5th Cir. 1986)).   Section 3.105(a) of 38 C.F.R. 
provides that previous final determinations will be accepted 
as correct in the absence of CUE.  The revision of a final 
rating decision based on CUE generally will involve the 
assignment of an earlier effective date for those benefits 
involved because the governing regulation requires that 
benefits be paid "as if the corrected decision had been made 
on the date of the reversed decision."  38 C.F.R. § 
3.105(a).  

Where the reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e) (2004).  (Emphasis added).  

In the instant case, the veteran asserts that there was CUE 
in a September 1965 RO decision to reduce a disability 
evaluation, from 50 percent to 30 percent, for service-
connected traumatic brain disease, without both a rating 
proposing the reduction and an opportunity to submit 
additional evidence within 60 days.  In support, the veteran 
advances a novel interpretation of 38 C.F.R. § 3.105(e).  The 
November 2004 RO denied the claim, arguing that the above 
provision does not apply under an unambiguous reading of that 
provision.  The Board agrees with the November 2004 RO 
decision that 38 C.F.R. § 3.105(e) was not applicable at the 
time of the September 1965 RO decision.  

The veteran's representative cites to 38 C.F.R. § 3.105(e) 
(2004) and argues that regardless of whether the September 
1965 RO reduction action resulted in an actual reduction in 
payments currently being made, a proposed rating should have 
been issued, and the veteran should have been afforded a 60-
day opportunity to submit evidence in reply.  It is also 
argued that VAOGCPREC 71-91, regarding the application of 
38 C.F.R. § 3.105(e), was decided incorrectly by VA General 
Counsel.  In support of the assertions on appeal, counsel for 
the veteran advances various arguments and has copied, word 
for word, directly from the text of VAOGCPREC 71-91.  

CUE is special type of error; it is an error that the 
claimant alleges was made in a prior rating decision that the 
claimant did not appeal within the one-year time limit for 
filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 
7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any 
error, but rather, it is the sort of error that, had it not 
been made, would have manifestly changed the outcome of the 
rating decision so that the benefit sought would have been 
granted.  See Russell v. Principi, 3 Vet. App. 310, 313 
(1992); cf. Fugo, 6 Vet. App. at 44 (noting that "[i]t is 
difficult to see how either failure in 'duty to assist' or 
failure to give reasons or bases could ever be CUE"); see 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that 
failure to fulfill duty to assist cannot constitute clear and 
unmistakable error).  CUE is not simply a disagreement with 
how the facts were weighed or evaluated.  Rather, either the 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell, 3 Vet. App at 313.  

CUE is a very rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo, 6 Vet. App. at 43-
44; Russell, 3 Vet. App. at 313-314.  

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).  

The September 1965 RO rating decision reduced the veteran's 
disability evaluation, from a 50 percent rating to a 
30 percent rating, for service-connected traumatic brain 
disease, effective from September 2, 1965 (date of routine VA 
examination).  At the same time, the RO also granted service 
connection for a gastric and duodenal ulcer, found on routine 
VA examination of September 2, 1965, and the RO assigned an 
initial 10 percent rating for this disability effective from 
September 2, 1965.  In doing so, the RO noted that there is 
no change in the combined evaluation, and that the provisions 
of VAR 1105(E), the former version of 38 C.F.R. § 3.105(e) 
(2004) which was in effect in 1965 and which was also found 
at 38 C.F.R. § 3.105(e) (1965), was not for application.  
Notice of the September 1965 rating action was issued to the 
veteran in October 1965, which included a statement that, 
"your current compensation award will be continued."  The 
veteran did not appeal this decision.  

In pertinent part, 38 C.F.R. § 3.105(e) (1965) is the same as 
38 C.F.R. § 3.105(e) (2004) but includes no reference to the 
need for the issuance of any proposed rating reduction.  It 
merely provides, 
Where the reduction in evaluation of a 
service-connected disability or 
employability status is considered 
warranted and the lower evaluation would 
result in a reduction or discontinuance 
of compensation payments currently being 
made, rating action will be taken.  The 
reduction will be made effective the last 
day of the month in which a 60-day period 
from date of notice to the payee expires.  
The veteran will be notified at his 
latest address of record of the action 
taken and be furnished detailed reasons 
therefore, and will be given 60 days for 
the presentation of additional evidence.  
(Emphasis added).  

38 C.F.R. § 3.105(e) (1965).  

The most relevant part of the regulation for the purposes of 
this case was as clear in 1965 as it is now:  Only if a 
reduction in an evaluation of a service-connected disability 
results in an actual "reduction or discontinuance of 
compensation payments currently being made," will the 
veteran be given 60 days in which to respond.  In any event, 
the action "will be taken," with only a delay (to the last 
day of the month in which the 60-day period expires) in the 
effective date of the actual reduction or discontinuance of 
the compensation payments currently being made.  In the case 
at hand, the action was taken, as directed by 38 C.F.R. 
§ 3.105(e) (1965), but there was no need to give the veteran 
a 60-day period to submit evidence because 38 C.F.R. 
§ 3.105(e) (1965) did not apply in the first instance-there 
was no "reduction or discontinuance of compensation payments 
currently being made." Thus, the express and unambiguous 
language of 38 C.F.R. § 3.105(e) (1965) indicates that it did 
not apply because, as noted in both the September 1965 
decision and the October 1965 notice of decision, the 
veteran's current compensation award was being "continued" 
at the same rate, without any "reduction or discontinuance 
of compensation payments currently being made."  

In a January 2005 statement, the veteran's representative has 
advanced several arguments, the first of which is that the 
reduction in 1965 in the evaluation for the service-connected 
brain condition was CUE because had this reduction not been 
made, the veteran's combined rating, when the 10 percent was 
assigned in the same decision for the service-connected 
duodenal ulcer, would have been 80 percent rather than 70 
percent.  See January 2005 statement, page 8.  He argues, 
therefore, that the outcome of the decision would have been 
manifestly different but for the reduction.  The Board notes 
that this argument is flawed because the veteran has not 
shown or advanced any argument as to why the reduction in 
rating itself was error.  The rule for CUE is that an error, 
had it not been made, would have manifestly changed the 
outcome of the decision.  The rule is not that a reduction, 
had it not been made, would have manifestly changed the 
outcome of the decision.  Because the reduction has not been 
shown to be error, the reduction cannot be CUE.  

Second, the veteran asserts that an opinion of the VA General 
Counsel, which held that section 3.105(e) does not apply 
where there is no reduction in the amount of compensation 
payable but is only applicable where there is both a 
reduction in evaluation and a reduction or discontinuance of 
compensation payable, is not applicable in this case because 
the decision was not in effect in 1965.  VAOPGCPREC 71-91.  
However, he then goes on to cite to and quote from both that 
opinion and another, VAOPGCPREC 31-97, for the proposition 
that even where the amount of compensation is not reduced, 
the provisions of section 3.105(e) are for application.  
Concerning this, the Board notes that the 1965 version of 
38 C.F.R. § 3.105(e) was different from that discussed in the 
General Counsel opinions and did not provide for any proposed 
rating reduction but merely directed that the action "will" 
be taken, and that thereafter, the only issue at hand was a 
calculation of the effective date of the reduction or 
discontinuance to the last day of the month in which the 60-
day reply period expires.  In the instant case on appeal, the 
provision does not apply, since the September 1965 RO 
decision resulted in no reduced compensation payment due to 
be received by the veteran.  

The veteran's representative may disagree with the outcome of 
VAOPGCPREC 71-91 but that disagreement does not demonstrate 
CUE in the 1965 rating board's action.  Moreover, the Board 
notes that, while it need not rely on the General Counsel's 
interpretation of section 3.105(e) in order to address the 
CUE claim in this case, the opinion did not create "new" 
law but rather stated the Department's interpretation of an 
old law which included the pertinent parts of section 
3.105(e) that existed at the time of the 1965 rating decision 
in this case.  As such, the opinion was akin to an 
interpretive rule which merely "represents the agency's 
reading of statutes and rules rather than an attempt to make 
new law or modify existing law."  National Organization Of 
Veterans' Advocates, Inc., v. Secretary Of Veterans Affairs, 
260 F.3d 1365, 1375 (Fed. Cir. 2003) (quoting Splane v. West, 
216 F.3d 1058, 1063 (Fed. Cir. 2000).  

Finally, the veteran cites to section 3.500(r) for the same 
proposition he makes under section 3.105(e), i.e., that he 
was entitled to a period of "sixty days after notice to 
payee" to submit evidence showing that the reduction was not 
warranted.  See January 2005 statement, page 11.  However, 
the Board finds nothing in the 1965 version of section 
3.500(r) that supports the argument that such a sixty-day 
period was warranted where there was no reduction in 
compensation but only in evaluation.  Rather, the word 
"payee" in section 3.500(r) indicates otherwise.  More 
significantly, however, the general rule for effective dates 
of reductions provided in 1965 as it does today that such an 
effective date shall be set "in accordance with facts found 
except as provided in section 3.105".  38 C.F.R. § 3.500 
(1965).  Because it was not error for the RO in 1965 not to 
have applied section 3.105 to this case, it was not error for 
the RO to have set the effective date for the reduction in 
accordance with fact found, i.e., in accordance with the date 
of the examination report showing the change in physical 
condition.  

Thus, the Board concludes that the September 1965 RO applied 
VA law and regulations in effect in 1965 in a manner which is 
consistent with the plain text of 38 C.F.R. § 3.105(e) 
(1965).  No cogent argument is of record that the September 
1965 RO decision misapplied section 3.105(e) (1965) or that 
this provision should have been applied at all.  VAOPGCPREC 
71-91 (Nov. 7, 1991); see also VAOPGCPREC 29-97 (Aug. 7, 
1997).  Accordingly, the Board finds that the provisions of 
38 C.F.R. § 3.105(e) (1965) were not applicable.  Therefore, 
the September 1965 rating decision reducing a disability 
evaluation from 50 percent to 30 percent disabling for 
service-connected traumatic brain disease, while granting 
service connection for gastric and duodenal ulcer and 
assigning a 10 percent disability rating, both effective from 
September 2, 1965, was supported by evidence then of record 
and was consistent with the law and regulations then in 
effect.  The September 1965 RO decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2004).  


ORDER

There was no clear and unmistakable error in a September 1965 
RO rating decision to reduce a disability evaluation, from 
50 percent to 30 percent, for service-connected traumatic 
brain disease, while granting service connection for gastric 
and duodenal ulcer with the assigning a 10 percent disability 
rating, both effective from September 2, 1965; the claim on 
appeal is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


